Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDMENT NO. 2

Dated as of June 9, 2015

to

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 11, 2013

among

TUPPERWARE BRANDS CORPORATION,

as the Borrower,

TUPPERWARE INTERNATIONAL HOLDINGS B.V.

as the Subsidiary Borrower,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swingline Lender and Issuing Bank,

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC BANK USA, N.A.,

KEYBANK NATIONAL ASSOCIATION and MIZUHO BANK (USA),

as Syndication Agents

 

 

 

J.P. MORGAN SECURITIES LLC, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

HSBC BANK USA, N.A., KEYBANK NATIONAL ASSOCIATION and MIZUHO BANK (USA),

as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

AMENDMENT NO. 2

Dated as of June 9, 2015

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 11, 2013

THIS AMENDMENT NO. 2 (this “Amendment”) is made as of June 9, 2015 by and among
Tupperware Brands Corporation, a Delaware corporation (the “Borrower”),
Tupperware International Holdings B.V. (the “Subsidiary Borrower”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”), under that
certain Amended and Restated Credit Agreement dated as of September 11, 2013 by
and among the Borrower, the Subsidiary Borrower, the Lenders and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Credit Agreement.

WHEREAS, the Borrower and the Subsidiary Borrower have requested that the
Lenders and the Administrative Agent agree to certain amendments to the Credit
Agreement;

WHEREAS, the Borrower, the Subsidiary Borrower, the Lenders and the
Administrative Agent have so agreed on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Borrower, the Lenders party hereto and the Administrative Agent
hereby agree to enter into this Amendment.

1. Amendments to the Credit Agreement. Effective as of the date first written
above (the “Amendment No. 2 Effective Date”) but subject to the satisfaction of
the conditions precedent set forth in Section 2 below, the parties hereto agree
that the Credit Agreement is hereby amended as follows:

(a) The defined term “Business Day” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

(b) The defined term “Fee Letter” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Fee Letter” means the administrative agent fee letter agreement, dated as of
the Second Amendment Effective Date, among the Borrower, JPMCB and J.P. Morgan
Securities LLC, as amended, restated, supplemented or otherwise modified from
time to time.

 

1



--------------------------------------------------------------------------------

(c) The defined term “LIBO Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the last sentence of such
defined term to read as follows:

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
currency and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion, in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that if the Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to the applicable currency then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

(d) The defined term “Revolving Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating the last sentence
of such defined term to read as follows:

As of the Second Amendment Effective Date, the aggregate amount of the Lenders’
Revolving Commitments is $600,000,000.

(e) The defined term “Revolving Maturity Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Revolving Maturity Date” means June 9, 2020.

(f) The defined term “Swingline Exposure” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time less the amount of participations funded by the
other Lenders in such Swingline Loans.

 

 

2



--------------------------------------------------------------------------------

(g) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions therein in the appropriate alphabetical order for each
such new definition:

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Second Amendment Effective Date” means June 9, 2015.

(h) Section 1.01 of the Credit Agreement is hereby amended by deleting in their
entirety the defined terms “Quotation Day”, “TARGET2” and “TARGET Day” set forth
therein.

(i) Section 1.04 of the Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:

Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, in a manner such that any
obligations relating to a lease that, in accordance with GAAP as in effect on
the Second Amendment Effective Date, would be accounted for by the Borrower as
an operating lease shall be accounted for as obligations relating to an
operating lease and not as obligations relating to a Capitalized Lease (and
shall not constitute Indebtedness hereunder).

(j) Section 2.05(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans denominated in Dollars, Euro
or Sterling to the Borrowers from time to time during the Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the Dollar Equivalent of the aggregate principal amount of outstanding
Swingline Loans exceeding $100,000,000, (ii) the sum of the total Revolving
Credit Exposures exceeding the total Revolving Commitments, (iii) the Swingline
Lender’s Revolving Credit Exposure exceeding its Revolving Commitment or
(iv) the sum of the total Revolving Credit Exposures as to which the Subsidiary
Borrower is the Applicable Borrower exceeding $325,000,000; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and no more than four Swingline Loans may be
outstanding at any time. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

(k) Section 2.09(d) of the Credit Agreement is hereby amended by deleting the
reference to “$850,000,000” set forth therein and replacing such deletion with a
reference to “$800,000,000”.

 

3



--------------------------------------------------------------------------------

(l) Schedule 1.01 (“Pricing Schedule”) to the Credit Agreement is hereby amended
and restated in its entirety to read as set forth on Annex A attached hereto.

(m) Schedule 2.01 (“Revolving Commitments”) to the Credit Agreement is hereby
amended and restated in its entirety to read as set forth on Annex B attached
hereto.

2. Conditions of Effectiveness. The effectiveness of this Amendment on the
Amendment No. 2 Effective Date is subject to the conditions precedent that the
Administrative Agent shall have received the following:

(a) counterparts of (A) this Amendment duly executed by the Borrower and the
Subsidiary Borrower, Lenders constituting Required Lenders and the
Administrative Agent, (B) a Reaffirmation in the form of Attachment A attached
hereto duly executed by Dart and (C) the Fee Letter;

(b) payment and/or reimbursement of the Administrative Agent’s reasonable and
documented out-of-pocket expenses (including, to the extent invoiced, the
reasonable fees and expenses of counsel for the Administrative Agent) and
payment of the fees set forth in the Fee Letter, in each case, in connection
with this Amendment;

(c) payment in full of all outstanding principal and accrued interest and fees,
it being understood that such repayment may be made out of the proceeds of
Revolving Loans made on the Second Amendment Effective Date; and

(d) such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower and the Subsidiary Borrower,
enforceable against the Borrower and the Subsidiary Borrower in accordance with
their terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, examinership, court protection, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties contained in Article III of the Credit
Agreement are true and correct in all material respects (other than in respect
of representations and warranties that are subject to a Material Adverse Effect
qualifier, in which case such representations and warranties are true and
correct as stated and so qualified), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects (other than in respect
of representations and warranties that are subject to a Material Adverse Effect
qualifier, in which case such representations and warranties were true and
correct as stated and so qualified) as of such earlier date.

 

4



--------------------------------------------------------------------------------

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference in the Credit Agreement
(including any reference to “this Agreement,” “hereunder,” “herein” or words of
like import referring thereto) or in any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, each Loan Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

6. Headings. Section headings use herein are for convenience of reference only,
are not part of this Amendment for any other purpose and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

7. Counterparts. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act.

8. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including but not limited to the reasonable fees, charges and disbursements of
attorneys for the Administrative Agent with respect thereto.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

TUPPERWARE BRANDS CORPORATION By:

/s/ Edward R. Davis III

Name: Edward R. Davis III Title: VP and Treasurer
TUPPERWARE INTERNATIONAL HOLDINGS B.V. By:

/s/ Edward R. Davis III

Name: Edward R. Davis III Title: Authorized Signatory

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank By:

/s/ Antje Focke

Name: Antje Focke Title: Vice President

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

KEY BANK NATIONAL ASSOCIATION, as a Lender By:

/s/ Marianne T. Meil

Name: Marianne T. Meil Title: Senior Vice President

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:

/s/ Blake Wright

Name: Blake Wright Title: Managing Director By:

/s/ James Austin

Name: James Austin Title: Director

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

HSBC BANK USA NA, as a Lender By:

/s/ Santiago A. Riviere

Name: Santiago A. Riviere Title: Senior Vice President

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:

/s/ Karen Harrington Martorelli

Name: Karen Harrington Martorelli Title:

SVP and Relationship Manager

Commercial Banking

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

MIZUHO BANK (USA), as a Lender By:

/s/ David Lim

Name: David Lim Title: Senior Vice President

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:

/s/ Adrienne Young

Name: Adrienne Young Title: Vice-President

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:

/s/ James R. Spaulding

Name: James R. Spaulding Title: FVP

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:

/s/ Kenneth R. Fieler

Name: Kenneth R. Fieler Title: Vice President

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:

/s/ Emma Petersen

Name: Emma Petersen Title: Vice President By:

/s/ Michael Hoffman

Name: Michael Hoffman Title: Vice President

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

TUPPERWARE BRANDS CORPORATION



--------------------------------------------------------------------------------

ATTACHMENT A

REAFFIRMATION

The undersigned hereby acknowledges receipt of a copy of Amendment No. 2 to the
Amended and Restated Credit Agreement dated as of June 9, 2015 by and among
Tupperware Brands Corporation, a Delaware corporation (the “Borrower”),
Tupperware International Holdings B.V. (the “Subsidiary Borrower”), listed on
the signature pages hereof and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”), under that certain Amended and Restated
Credit Agreement dated as of September 11, 2013 (the “Amendment”). Capitalized
terms used in this Reaffirmation and not defined herein shall have the meanings
given to them in the Credit Agreement.

The undersigned reaffirms the terms and conditions of the Dart Guaranty and any
other Loan Document executed by it and acknowledges and agrees that such
agreement and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

Dated: June 9, 2015

 

DART INDUSTRIES INC. By:

/s/ Edward R. Davis III

Name: Edward R. Davis III Title: VP and Treasurer



--------------------------------------------------------------------------------

ANNEX A

Schedule 1.01

PRICING SCHEDULE

 

APPLICABLE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS  

Eurocurrency Spread

     1.375 %      1.50 %      1.625 %      1.875 % 

ABR Spread

     .375 %      .50 %      .625 %      .875 % 

Commitment Fee Rate

     .175 %      .20 %      .25 %      .30 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to this Agreement.

“Level I Status” exists at any date if either (a) as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials, the
Consolidated Leverage Ratio is less than or equal to 1.25 to 1.00 or (b) as of
such date (i) the Borrower’s S&P Rating is BBB or better or (ii) the Borrower’s
Moody’s Rating is Baa2 or better so long as the lower of the S&P Rating and the
Moody’s Rating is not more than one level below the other rating.

“Level II Status” exists at any date if either (a) as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials,
(i) the Borrower has not qualified for Level I Status and (ii) the Consolidated
Leverage Ratio is less than or equal to 2.00 to 1.00 or (b) as of such date
(i) the Borrower’s S&P Rating is BBB- or better or (ii) the Borrower’s Moody’s
Rating is Baa3 or better so long as the lower of the S&P Rating and the Moody’s
Rating is not more than one level below the other rating.

“Level III Status” exists at any date if either (a) as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials,
(i) the Borrower has not qualified for Level I Status or Level II Status and
(ii) the Consolidated Leverage Ratio is less than or equal to 2.75 to 1.00 or
(b) as of such date (i) the Borrower’s S&P Rating is BB+ or better or (ii) the
Borrower’s Moody’s Rating is Ba1 or better so long as the lower of the S&P
Rating and the Moody’s Rating is not more than one level below the other rating.

“Level IV Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities without third-party credit enhancement.



--------------------------------------------------------------------------------

“Rating” means a Moody’s Rating or S&P Rating.

“S&P Rating” means, at any time, the rating issued by Standard and Poor’s
Financial Services, Inc. and then in effect with respect to the Borrower’s
senior unsecured long-term debt securities without third-party credit
enhancement.

“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Rate shall be effective five Business
Days after the Administrative Agent has received the applicable Financials;
provided, however, that if the Status as of any date is determined by reference
to a Rating, the Rating in effect on such date for the purposes of this Schedule
is that in effect at the close of business on such date If the Borrower fails to
deliver the Financials to the Administrative Agent at the time required pursuant
to this Agreement, then the Applicable Rate shall be the highest Applicable Rate
set forth in the foregoing table until five days after such Financials are so
delivered unless the Borrower qualifies for a lower Applicable Rate based on a
Rating. Until adjusted after the Second Amendment Effective Date, Level II
Status shall be deemed to exist.



--------------------------------------------------------------------------------

ANNEX B

Schedule 2.01

REVOLVING COMMITMENTS

 

Lender

   Revolving Commitments  

JPMorgan Chase Bank, N.A.

   $ 70,000,000   

KeyBank National Association

   $ 70,000,000   

Crédit Agricole Corporate and Investment Bank

   $ 70,000,000   

HSBC Bank USA, N.A.

   $ 70,000,000   

Mizuho Bank (USA)

   $ 70,000,000   

Wells Fargo Bank, N.A.

   $ 50,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 50,000,000   

SunTrust Bank

   $ 50,000,000   

U.S. Bank National Association

   $ 50,000,000   

BNP Paribas

   $ 50,000,000      

 

 

 

Total

$ 600,000,000      

 

 

 